DETAILED ACTION
Response to Amendment
1.	This office action is in response to applicant’s communication filed on 02/22/2022 in response to PTO Office Action mailed on 08/18/2021.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1, 11 and 20 have been amended. Claim 21 is added.   As a result, claims 1-21 are pending in this office action.
Response to Arguments
3.	 Applicant's arguments with respect to claims 1-21 have been fully considered but are moot in view of new ground(s) of rejection.
				Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7, 11-16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2016/0085480 A1) in view of Zheng (US 2016/0048333 A1) and further in view of Kawaba (US 2014/035104 A1).

Referring to claims 1, 11 and 20, Chiu discloses a method, comprising: in response to receiving a request to access metadata of a storage object (See para. [0020], para. [0037] and para. [0038] and Figure 1, the storage controller receives access request to access metadata of a plurality of storage devices 104.sub1, 104,sub.2…104.subn  in a key-value store), obtaining, by a system comprising a processor (See Figure 11 and para. [0056], a processor 1104), a first identifier of the storage object from the request (see para. [0038] and Figures 2 and 3, obtaining one of the key values in the key-value store from the access request); 
analyzing an access speed of one of access devices of a group of storage devices (See para. [0021] and para. [0020] and para. [0030], the system analysis the access speed, the quality of service, longevity of duration of storage, type of storage etc. of one of the storage devices 101.sub1, 104.sub2…104 subn);
determining, based on the first identifier […] a [data structure] where the metadata is located (See para. [0032] and [0037] and para. [0038], determining a LS directory entry instance 300 associated with the key value, note in para. [0004], the data is stored in a key-value store), an address of the data structure […] (See para. [0038] and Figure 7, the storage controller reads the logical address assigned to the key) stored in association in an entry of a block of a table comprising a plurality of blocks (See para. [0004], the data is stored in a key-value store, each record has an key and one or more named bins or columns that hold the data for the record), wherein respective blocks of the plurality of blocks […] wherein a selected ones of the plurality of storage devices were analyzed to determine an access speed of the selected of the plurality of storage devices (See para. [0021] and para. [0022], para. [0030], para. [0033],para. [0042] and Figures 1, 2, 4 & 9, the plurality of storage devices 104.sub1, 104.sub2…104sub.n have different access speeds, some storage devices are having higher access and higher quality of service, the access information is obtained using a particular value which stored in the key-value store, the system determines one of the storage tiers based on a cumulative access information falling within one or more threshold values assigned to the storage tiers 102.sub1, 102.sub2…02.subn, a faster access storage tier is selected for cumulative access information values having a higher amount, so that more frequently accessed data is stored in a faster access profile storage tier) ; [
were stored based on the access frequency […] (See para. [0032] and para. [0033], a particular LS directory entry stored access information comprises access statistics, such as a number of times the key value stored at the logical address was accessed, updated, read. Within a time, window);
determining, from the plurality of storage devices, a storage device storing the entry; and based on the address […] accessing the metadata corresponding to the request to access metadata (See para. [0009], para. [0025] and para. [0032] and Figure 3, determining a storage device from one of the storage tiers stored the value for the key and obtaining the physical address in the determined storage tier which are associated with the determined logical address).
Chiu does not explicitly disclose determining, based on the first identifier, a second identifier of a page table where the metadata is located, an address of the page and the second identifier being stored in association in an entry of a page table distributed among a plurality of storage devices.
Zheng discloses determining, based on the first identifier (See Figure 5 and para. [0048] and para. [0049], decoding the read request to obtain LUN ID, LBA and length and uses the results for the volume mapping), a second identifier of a page where the metadata See para. [0048] and [0049], determining one or more extent key(s) associated with one or more extents with the requested offset range associated with the read request to access a dense tree metadata, determining an index entry associated with a metadata container page where volume metadata entries for the same offset are located) and the second identifier being stored in association in an entry of a block of a page table (See para. [0049], the extent key(s) for the read request are associated with metadata container page which includes an index entry at tree levels, note in para. [0005], the storage device has storage container implemented as a set of data structures such as data blocks that store the storage container and metadata blocks that describe the data of the storage container and the metadata which is stored in metadata blocks used to store locations of the data throughout the cluster), wherein respective blocks of the plurality of blocks are distributed among a plurality of storage devices with different access speeds (See para. [0005], para. [0006] and para [0028], accessing metadata which are metadata blocks distributed among a plurality of nodes 200 and providing storage service, the nodes can be flash storage devices, the flash storage devices have different hardware configurations); determining, from the plurality of storage devices, a storage device storing the entry; and based on the address of the page, accessing the metadata corresponding to the request to access metadata (See para. [0049] - para. [0051], searching one or more volume metadata entries of a level are found to ensure that the extent key(s) for the read request from the metadata page, the metadata page is associated with a hash table index; accessing extent metadata using the hash table index from extent key to index; looking up table entry having a matching extent key that identifies a storage location 490 on SSD storage device 260).

Chiu in view of Zheng discloses the plurality of blocks are distributed among a plurality of storage device with difference access speeds but does not explicitly disclose the respective blocks are stored based on the access frequency by matching the access speed of the selected one of the storage devices with the estimated accessed frequency of the respective blocks.
However, Kawaba discloses analyzing an access speed of one of access devices of a group of storage devices (See para. [0004], para. [0015], analyzing access speed which connected to storages. a first storage and a second storage, storages are accessed at different access speeds, low access speed storage is associated with low frequency of access, high access speed storage is associated with high frequency of access); each respective blocks of the plurality of blocks were analyzed to estimate an access frequency of the respective blocks (See para. [0009] and Figure 1, the system analyzes and predicts an access frequency of a data block); based on the access frequency, were stored among selected one of a plurality of storage devices, wherein the selected one of the plurality of blocks para. [0015], [0039],, para. [0040] based on the number of access counts stored in an access count table for each of a plurality of sub-blocks included in each of the blocks, the system selects a target block to be transferred from a second storage to a first storage), and were stored based on the access frequency by matching the access speed of the selected one of the plurality of storages with the estimated frequency of the respective blocks (See para. [0015] , para. [0036], para. [0040], each of the block 31 is associated with the access count table, note in para. [0004], the estimated access frequency matched with the access speed of storages, low access speed storage is associated with low frequency of access, high access speed storage is associated with high frequency of access).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the estimated access frequency of respective block of Kawaba in the Zheng/Chiu system. Skilled artisan would have been motivated to store access frequency by matching the access speed of a storage device, as taught by Kawaba to reduce movement of a block whole frequency of access is low into the high-speed storage (See Kawaba, para [0004]). In addition, all the references (Kawaba, Zheng and Chiu) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as access metadata in a distributed network.  This close relation between all references highly suggests an expectation of success.
As to claims 2 and 12, Chiu discloses wherein the plurality of storage devices comprises at least a first storage device, a second storage device and a third storage device, wherein a first access speed of the first storage device exceeds a second access speed of the second storage device and the second access speed of the second storage device exceeds a third access speed of the third storage device (See para. [0006], para. [0021], para. [0028] and Figure 1, the storage devices have different speeds, the faster storage devices are memory, solid state devices, hard disk drive arrays, etc., the slower storage devices are optical discs and magnetic tape drives, the first storage device can be memory, the second storage device can be fast hard disk drive arrays and the third storage device can be slower optical disc).
As to claims 3 and 13, Chiu discloses wherein the first storage device comprises a memory (See para, [0028], the storage devices can be EEPROM memory, flash memory, RAM Random Access memory), the second storage device comprises a local storage device and the third storage device comprises a remote storage device (See para. [0006], para. [0021], para. [0028], para. [0050], para. [0055], para. [0060] and Figure 1, the second storage device can be fast hard disk drive arrays in a local network and the third storage device can be slower optical disc in a remote network). 
As to claims 4 and 14, Chiu in view of Zheng discloses wherein determining the second identifier comprises: obtaining an index structure associated with the page table (See Zheng para. [0048] and [0049], determining one or more extent key(s) associated with one or more extents with the requested offset range associated with the read request to access a dense tree metadata, determining an index entry associated with a metadata page where volume metadata entries for the same offset are located), the first identifier (See para. [0048] and Figure 5, the LUN ID, offset, length) and the second identifier (See para. [0048] and Figure 5, the Extend Key, offset, length) being recorded as a key-value pair in the index structure (See para. [0048] and para. [0049], being record as key value pair in the volume mapping structure and the volume metadata entry structure); searching for the key-value pair associated with the first identifier in the index structure; and determining the second identifier based on a result of the searching for the key-value pair (See para. [0048]-para. [0051], searching the extent key in the volume metadata entry associated with the LUN ID or the volume ID in the volume mapping).
Thus, it would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the metadata structure of Zheng in the Chiu system. Skilled artisan would have been motivated to determine a second identifier of a page where the metadata is located based on a first identifier taught by Zheng in order to maintain metadata in a structure that is efficiently accessed to resolve locations of the data. It is desirable to provide an organization of the metadata that enables efficient determination of the location of storage data in a storage system cluster. In addition, it is desirable to provide a metadata organization that is “friendly” to, i.e., exploits the performance of the storage devices configured to store the metadata (See Zheng, para [0005] and para. [0006]). In addition, both of the references (Zheng and Chiu) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as access metadata in a distributed network using keys/identifiers.  This close relation between both of the references highly suggests an expectation of success.
As to claim 5, Chiu does not explicitly disclose the index structure is implemented as a B+ tree.
However, Zheng discloses wherein the index structure is implemented as a B+ tree (See para. [0059] and Figures 7 and 8, the dense 700 is a B+ tree). 
Thus, it would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the metadata structure of Zheng in the Chiu system. Skilled artisan would have been motivated to use B+ tree as index structure aught by Zheng in order to create more efficient lookup operations and reduce read amplification (See Zheng, para. [0059]). In addition, both references (Zheng and Chiu) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as access metadata in a distributed network using keys/identifiers.  This close relation between both references highly suggests an expectation of success.
As to claims 6 and 15, Chiu discloses wherein the determining the storage device storing the entry from the plurality of storage devices (See Chiu, para. [0009], para. [0025] and para. [0032] and Figure 3, determining a storage device from one of the storage tiers stored the value for the key). comprises: determining whether the entry is present in the first storage device; in response to determining that the entry is present in the first storage device, determining the first storage device as the storage device storing the entry (See para. [0009], para. [0025] and para. [0032] and Figure 3, determining and obtaining the physical address in the determined storage tier which are associated with the determined logical address); in response to determining that the entry is absent from the first storage device, determining whether the entry is present in the second storage device; in response to determining that the entry is present in the second storage device, determining the second storage device as the storage device storing the entry; in response to determining that the entry is absent from the second storage device, determining whether the entry is present in the third storage device; and in response to determining that the entry is present in the third storage device, determining the third storage device as the storage device storing the entry (See para. [0009], para. [0025] and para. [0032] and Figure 3, determining and obtaining the physical address in the determined storage tier which are associated with the determined logical address). 
As to claims 7 and 16, Chiu in view Zheng discloses wherein the page table comprises a plurality of blocks (See Zheng para. [0022], para, [0055] and Figure 6 the metadata page metadata comprises a plurality of levels, each level of the dense tree is maintained on one or more storage devices as a packed array of volume metadata entries), each block is stored in one of the plurality of storage devices (See Zheng para. [0022], para, [0055] and Figure 6 the metadata page metadata comprises a plurality of levels [e.g. blocks], each level [block] of the dense tree is maintained on one or more storage devices as a packed array of volume metadata entries), the entry is comprised in a first block of the plurality of blocks (See Zheng, para. [0022], para. [0055] and Figure 6, the data entry is included in a first page) wherein the determining the storage device from the plurality of storage devices comprises: determining, from the plurality of storage devices, the storage device storing the first block; and wherein the obtaining the address comprises: obtaining the address by accessing the entry from the first block (See Zheng para. [0022], para, [0055] and Figure 6, determining one of the storage devices by searching each level/block of the dense tree and obtaining offset and length [address] by accessing the page key from the metadata page).
As to claim 21, Chiu discloses obtaining the address of the page by accessing the entry from a storage device of the plurality of storage devices, so as to access the metadata from the page (See Chiu, para. [0049] - para. [0051], searching one or more volume metadata entries of a level are found to ensure that the extent key(s) for the read request from the metadata page, the metadata page is associated with a hash table index; accessing extent metadata using the hash table index from extent key to index; looking up table entry having a matching extent key that identifies a storage location 490 on SSD storage device 260).
Thus, it would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the metadata structure of Zheng in the Chiu system. Skilled artisan would have been motivated to determine a second identifier of a page where the metadata is located based on a first identifier taught by Zheng, to maintain metadata in a structure that is efficiently accessed to resolve locations of the data. It is desirable to provide an organization of the metadata that enables efficient determination of the location of storage data in a storage system cluster. In addition, it is desirable to provide a metadata organization that is “friendly” to, i.e., exploits the performance of the storage devices configured to store the metadata (See Zheng, para [0005] and para. [0006]). In addition, both references (Zheng and Chiu) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as access metadata in a distributed network using keys/identifiers.  This close relation between both references highly suggests an expectation of success.
6.	Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2016/0085480 A1) and in view of Zheng (US 2016/0048333 A1) and Kawaba et al. (US 2014/035104 A1) and further in view of Baderdinni (US 2013/0124780 A1).
As to claims 8 and 17, Chiu discloses migrating the first block from the second storage device or the third storage device to the first storage device (See para. [0006], migrating the most frequently accessed data block from slower speed devices to high-speed devices).
Chiu does not explicitly disclose in response to determining that the first block is stored in the second storage device or the third storage device and migrating the first block from the second storage device or the third storage device to the first storage device.
Baderdinni discloses in response to determining that the first block is stored in the second storage device or the third storage device and migrating the first block from the second storage device or the third storage device to the first storage device (See para. [0021] and [0024], determining data blocks stored on the slower tier have been accessed more frequently and transferring the data block to faster tier).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the Baderdinni teachings in the Chiu system. Skilled artisan would have been motivated to migrate the first block from the second storage device or the third storage device to the first storage device taught by Baderdinni in order to efficiently migrating data between tiers in a tiered data storage system (See Baderdinni, para. [0005]). In addition, all of the references (Baderdinni, Chiu, Zheng, Kawaba) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storing data distributed among a plurality of storage devices with different access speeds.  This close relation between all references highly suggests an expectation of success.
As to claims 9 and 18, Baderdinni discloses wherein the plurality of blocks includes a second block stored in the first storage device, and wherein the method further comprises: migrating the second block from the first storage device to the second storage device in response to determining at least one of the following: available capacity of the first storage device is below first threshold capacity; and the second block has not been accessed for a duration exceeding a first threshold time (See para. [0021] and [0024] and claim 10, determining data blocks stored on the faster tier have been accessed less frequently with usage metric below a threshold and transferring the data block to slower tier).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the Baderdinni teachings in the Chiu system. Skilled artisan would have been motivated to migrate the second block from the first storage device to the second storage device taught by Baderdinni in order to efficiently migrating data between tiers in a tiered data storage system (See Baderdinni, para. [0005]). In addition, all of the references (Baderdinni, Kawaba, Chiu, Zheng) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storing data distributed among a plurality of storage devices with different access speeds.  This close relation between all of the references highly suggests an expectation of success.
As to claims 10 and 19, Baderdinni discloses wherein the plurality of blocks includes a third block stored in the second storage device, and wherein the method further comprises: migrating the third block from the second storage device to the third storage device in response to determining at least one of the following: available capacity of the second storage device is below second threshold capacity (See para. [0028], migrating data block on the faster tier to slower tier when system the reserve space is lower than a threshold or limit) ; and the third block has not been accessed for a duration exceeding a second threshold time. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the Baderdinni teachings in the Chiu system. Skilled artisan would have been motivated to migrate the third block from the second storage device to the third storage device taught by Baderdinni in order to efficiently migrating data between tiers in a tiered data storage system (See Baderdinni, para. [0005]). In addition, all references (Baderdinni, Kawaba, Chiu, Zheng) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as storing data distributed among a plurality of storage devices with different access speeds.  This close relation between all references highly suggests an expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUK TING CHOI/Primary Examiner, Art Unit 2153